ORDER
PER CURIAM.
Anthony Sarkis, et al, (“Plaintiffs”) appeal from the trial court’s dismissal of their petition against Roy Heimburger, et al., (“Defendants”) for lack of standing.
We find that no error of law appears. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b)(5).